Exhibit 10.3

CAPSTAR FINANCIAL HOLDINGS, INC.

NON-QUALIFIED STOCK OPTION AGREEMENT

THIS AGREEMENT is entered into by and between CapStar Financial Holdings, Inc.,
a Tennessee corporation (the “Company”), and Timothy K. Schools (the
“Participant”) on this the 22nd day of May, 2019.

W I T N E S S E T H:

1.Grant of Option. The Company grants to Participant the Option to purchase from
the Company Fifty thousand (50,000) fully paid and non-assessable shares of the
common stock, $1.00 par value (“Stock”) of the Company at a price of Fourteen
and 835/1000 dollars ($14.835) per share, subject to the vesting provisions in
Section 2, with such price being not less than the Fair Market Value of the
Stock on May 22, 2019, the date that this Option was awarded  (the “Date of
Grant”). This Option is subject to all of the terms, conditions, and provisions
hereof and the CapStar Financial Holdings, Inc. Stock Incentive Plan (the
“Plan”).

2.Vesting. The Option shall become vested incrementally with respect to the
shares of Stock described in Section 1 as follows:

(a) 16,667 shares of Stock on or after May 22, 2020;

(b) an additional 16,667 shares of Stock on or after May 22, 2021; and

(c) an additional 16,666 shares of Stock on or after May 22, 2022.

Notwithstanding any provision of this Agreement to the contrary, the Option is
only exercisable to the extent that it has become vested.

3.Transferability. This Option is not transferable or assignable, except by will
or by the laws of descent and distribution and shall be exercisable during
Participant’s lifetime, only by him. Any attempt to alienate, assign, pledge,
hypothecate, or otherwise dispose of the Options, except as provided for herein
or in the Plan, or attempted levy of any attachment, execution, or similar
process upon the rights or interest hereby conferred shall be void ab initio and
the Committee may take any action it deems appropriate to prevent such attempted
disposition.

4.Exercise of Option. The Option may be exercised at any time, in whole or in
part, to the extent that it has become vested under Section 2. The right to
exercise this Option shall expire ten (10) years after the Date of Grant (the
“Expiration Date”).

(a)Termination of Provision of Services. If the Participant ceases to provide
services to the Company and its Affiliates for any reason other than death or
disability (as defined in section 22(e)(3) of the Internal Revenue Code (“the
Code”)), the unvested portion of the Option shall thereupon terminate and the
Participant may exercise the vested portion of the Option for a period of three
months thereafter or, if sooner, until the Expiration Date. Thereafter, the
Option shall terminate and cease to be exercisable.

4838-3090-7287.2

--------------------------------------------------------------------------------

 

(b)Disability. If the Participant ceases to provide services of the Company or
one of its Affiliates by reason of a Disability, the unvested portion of the
Option shall thereupon terminate and the Participant may exercise the vested
portion of the Option for a period of twelve months thereafter or, if sooner,
until the Expiration Date. Thereafter, the Option shall terminate and cease to
be exercisable.

(c)Death. Upon the death of the Participant, the unvested portion of the Option
shall thereupon terminate, except that the Option may be exercised by the
Participant’s legal representatives, heirs, legatees or distributes may exercise
the vested portion of the Option for a period of twelve months thereafter or, if
sooner, until the Expiration Date. Thereafter, the Option shall terminate and
cease to be exercisable.

5.Method of exercise. Any exercise of the Option shall be accompanied by a
written notice to Company specifying the number of shares of Stock as to which
the Option is being exercised that is accompanied by payment of the exercise
price and arrangements for minimum required tax withholdings. Payment of the
exercise price shall be made in cash or in other consideration that is
acceptable to the Committee.

6.Change in Control. Notwithstanding the terms of the Plan, a Change in Control
will not be deemed to occur unless and until the Board takes action to confirm
that an event or transaction that is described as a Change in Control under the
Plan has resulted in an actual change in control of the Company, as determined
by the Board in its sole discretion. If the Board deems a Change in Control
Event to have occurred, the Participant’s right to exercise this Option will be
determined by the Committee in accordance with terms of the Plan.

7.Securities Act of 1933. Unless at the time of exercise of this Option there is
an effective registration statement filed with the Securities and Exchange
Commission under the 1933 Act, with respect to the sale of the shares of stock
issuable upon exercise of this Option, the Participant’s right to exercise this
Option shall be subject to the delivery to the Company upon such exercise of a
letter, in form satisfactory to the Company’s counsel: (a) representing that the
Participant intends to acquire the shares of stock issuable upon such exercise
for investment for his own account and without a view to the resale or
distribution thereof; and (b) agreeing that such shares shall not be sold or
transferred by him in the absence of an effective registration statement filed
with the Securities and Exchange Commission under the 1933 Act with respect to
such transfer or an opinion of counsel satisfactory to the Company that such
sale or transfer is not required to be registered under the 1933 Act or any
applicable state securities law.

8.Subject to Provisions of Plan. The Options provided for herein are granted
pursuant to the Plan and are subject to all the terms and conditions and
provisions of the Plan. The terms that are defined in the Plan shall have the
same meanings when used herein, except where the context clearly requires
otherwise. A copy of the Plan is attached hereto and made a part hereof as if
fully set out herein.

9.Withholding. As a condition to any exercise of the Option, Participant shall
promptly remit in full to the Company the minimum amount of federal and (if any)
state income and employment tax withholding that Company is required to remit to
the Internal Revenue Service or applicable state department of revenue in
accordance with the then-current provisions

4838-3090-7287.2

2

--------------------------------------------------------------------------------

 

of the Code and applicable state law. The Company shall withhold from the Stock
to be delivered a number of shares that is sufficient to cover the minimum
required tax withholdings due on exercise, based on the Fair Market Value of
Stock upon exercise, unless alternate arrangements for tax withholdings has been
made by the Participant.

10.General. This Agreement shall be construed and interpreted according to the
laws of the State of Tennessee. The foregoing contains the entire and only
agreement between the parties respecting the subject matter hereof, and any
representation, promise, or condition in connection therewith not incorporated
herein shall not be binding upon either party. The headings of the various
sections of this Agreement are for convenience of reference only, and shall not
modify, define, limit or expand the express provisions of this Agreement. This
Agreement shall be binding upon and inure to the benefit of any successor or
successors of the Company.

11.Acknowledgment. Participant acknowledges receipt of a copy of the Plan, a
copy of which is attached hereto, and represents that Participant is familiar
with the terms and provisions thereof. Participant agrees to accept as binding,
conclusive, and final all decisions and interpretations of the Committee on any
questions arising under the Plan.

 

[Execution Page Follows]




4838-3090-7287.2

3

--------------------------------------------------------------------------------

 

EXECUTION PAGE

IN WITNESS WHEREOF, the parties have executed this Agreement the day and year
first above written.

CAPSTAR FINANCIAL HOLDINGS, INC.

 

By:

/s/ Joy L. Miller

Title:

Director of Human Resources

 

PARTICIPANT

 

/s/ Timothy K. Schools

Timothy K. Schools

 

 

4838-3090-7287.2

4